              Case 1:20-cv-01343-GHW Document 24 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
JOHN DOE                                                        Honorable Gregory H. Woods, U.S.D.J.

                                   Plaintiff,                   Civil Action No: 1:20-cv-01343 (GHW)

        vs.                                                     DECLARATION OF WILLIAM
                                                                MILLER IN SUPPORT OF
NEW YORK UNIVERSITY                                             DEFENDANT’S MOTION TO
                                                                DISMISS THE COMPLAINT
                                   Defendant.

----------------------------------------------------------- X

        I, William Miller, pursuant to 28 U.S.C. § 1746, declare as follows:

        1.       I am admitted to practice before this Court and am an Associate General Counsel for

Defendant, New York University (“NYU”).

        2.       I respectfully submit this declaration in support of NYU’s Memorandum of Law in

Support of Defendant’s Motion to Dismiss.1

        3.       Attached to this Declaration as Exhibit A is a true and correct copy of NYU’s

procedures for “Reporting, Investigating, And Resolving Sexual Misconduct, Relationship

Violence, and Stalking – Complaints Against Students” (the “Procedures”), which are publicly

available on NYU’s website.2

        4.       Attached to this Declaration as Exhibit B is a true and correct copy of the

Investigation Summary Report (the “ISR”) (Redacted), dated October 23, 2018. Attachment B to

Exhibit B contains audio and video files that could not be redacted (Sealed). NYU provided Plaintiff


1
  NYU has redacted the names and likenesses of Plaintiff, the victim of his alleged sexual misconduct, all witnesses,
   and other students in the exhibits discussed herein pursuant to this Court’s May 1, 2020 Order granting Plaintiff
   Leave to Proceed Under Pseudonym (Dkt. No. 19 ) (the “Order”). NYU designates such documents herein as
   “(Redacted).” NYU has also submitted unredacted versions of these exhibits to the Court by CD and to opposing
   counsel electronically via ShareFile. Because audio and video files could not be redacted, they have been filed
   under seal pursuant to the Order and the May 7, 2020 email sent by the Chambers of Hon. Gregory H. Woods to
   counsel for both parties. NYU designates such files herein as “(Sealed).”
2
  See https://www.nyu.edu/about/policies-guidelines-compliance/policies-and-guidelines/test-reporting--investigating--
and-resolving-sexual-misconduct--rela.html (last visited on May 7, 2020).
            Case 1:20-cv-01343-GHW Document 24 Filed 05/11/20 Page 2 of 2




with the ISR with all attachments prior to his hearing on December 10, 2018 ("Hearing").

       5.      Attached to this Declaration as Exhibit C is a true and correct copy of the audio

recording of the Hearing (Sealed).

       6.      Attached to this Declaration as Exhibit D is a true and correct copy of the Hearing

Decision from December 2018 (Redacted).

       I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.



                                          ~ '
                                            w·ir
                                             l lfilll
                                                      ~-u
                                                        l er


Executed on the 11th day of May, 2020.
